Filed 6/21/22 Kravchuk v. Beck CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
    for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
    publication or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


MARIIA KRAVCHUK,                                                    H049559
                                                                    (Santa Clara County
        Plaintiff and Appellant,                                    Super. Ct. No. 18CV322457)

                v.

TAYLOR BECK,

        Defendant and Respondent.



        This action arose out of a failed San Jose residential sales transaction involving
appellant Mariia Kravchuk, as buyer, and Taylor Morrison of California, LLC (Taylor),
as developer/seller. Respondent Taylor Beck (Beck) was an employee of Taylor. The
suit was initially filed in January 2018 in which one cause of action for breach of contract
was alleged against Taylor, only. In July 2020, Kravchuk filed a second amended
complaint alleging seven causes of action, naming Taylor and eight additional
defendants, including Beck. In November 2020, Kravchuk filed a third amended
complaint alleging the same seven causes of action and naming all nine defendants. Beck
filed a demurrer to the third amended complaint as to each of the five claims asserted
against him, which was opposed by Kravchuk. The court sustained Beck’s demurrer
without leave to amend as to each of the five causes of action, and a judgment of
dismissal in Beck’s favor was thereafter entered.
       On appeal, Kravchuk contends that the trial court erred by denying her leave to
amend to afford her the opportunity to state viable causes of action against Beck. She
contends further that the court committed procedural error by entering the judgment of
dismissal, and that there was no good cause for granting Beck’s request for entry of such
judgment through an ex parte application. We conclude that because there was no
reasonable possibility Kravchuk could amend her pleading to state viable causes of action
against Beck, the court did not abuse its discretion in denying leave to amend the third
amended complaint. We conclude further that the trial court did not commit procedural
error in entering the judgment of dismissal and did not abuse its discretion in granting
Beck’s ex parte application. We will affirm the judgment.
                       I.     PROCEDURAL BACKGROUND
       A.     Prior Pleadings
       On January 24, 2018, Kravchuk, then represented by counsel, filed a Judicial
Council form complaint against Taylor alleging a claim for breach of written contract.
She alleged that on or about March 9, 2017, she and Taylor entered into a written contract
(the Agreement) involving the purchase and sale of 73 Montecito Vista Drive, Unit #1 in
San Jose (the Property), which contract was attached to the complaint. Kravchuk alleged
that on or after October 31, 2017, Taylor breached the contract by failing to sell the
Property to her.
       On July 27, 2020, Kravchuk, as a self-represented litigant, filed her second
amended complaint, alleging seven causes of action and naming nine defendants: Taylor;
Joyce Lee; Attorney James M. Ganion; law firm Collinsworth, Specht, Calkins &
Giampaoli, LLP (CSCG); law firm Ulich Balmuth Fisher LLP (UBF); First American
Financial Corporation (First American); Olivia Trelles; Tina Longo; and Beck. Taylor
filed a demurrer to the second amended complaint. By order of November 12, 2020, the




                                             2
court sustained with leave to amend the demurrer to two causes of action, and overruled
the demurrer as to one cause of action.1
       B.     Third Amended Complaint
       On November 30, 2020, Kravchuk, as a self-represented litigant, filed her third
amended complaint (hereafter, the Complaint) against the same nine defendants sued in
the second amended complaint. The Complaint alleged seven causes of action and
contained over 200 pages of exhibits. The causes of action alleged were (1) breach of
contract (against Taylor); (2) breach of implied covenant of good faith and fair dealing
(against Taylor); (3) deceit (against all defendants); (4) civil conspiracy (against all
defendants); (5) aiding and abetting deceit (against all defendants); (6) intentional
interference with economic advantage (against all defendants except Taylor); and (7)
negligent interference with economic advantage (against all defendants except Taylor).
       In her Complaint, Kravchuk alleged, among other things, the following facts,
which are admitted for purposes of demurrer to be true (Committee on Children’s
Television, Inc. v. General Foods Corp. (1983) 35 Cal.3d 197, 213-214 (Committee on
Children’s Television), superseded by statute as stated in Californians For Disability
Rights v. Mervyn’s, LLC (2006) 39 Cal.4th 223, 227):
       Beck is a real estate Community Sales Manager of Taylor, and he is a licensed real
estate salesperson. On March 9, 2017, Kravchuk and Taylor entered into a contract (i.e.,
the Agreement) to purchase the Property for $669,745. Under the terms of the
Agreement, the date of closing was when the certificate of occupancy (hereafter, COO)

       1 Beck states in his respondent’s brief that he filed a demurrer to the second
amended complaint, which was to be heard after the hearing on Taylor’s demurrer, and
that Beck’s demurrer “was withdrawn as a result of [Kravchuk’s] Third Amended
Complaint having been filed.” Although these statements are not accompanied by the
requisite citation to the appellate record (see Cal. Rules of Court, rule 8.204(a)(1)(C)),
Kravchuk in her reply brief does not dispute the accuracy of this statement. We will
therefore treat Beck’s statement as a representation to this court of the procedural history
relating to the second amended complaint.

                                              3
issued for the Property.2 After repeated attempts by Taylor to obtain a COO were
rejected by the City of San Jose (City), a COO was issued on January 31, 2018. Taylor
claimed on multiple occasions in November 2017 that the City had issued a COO, and
Taylor stated that it would begin charging a daily extension fee of $1,000 if Kravchuk
failed to conclude the transaction. Kravchuk alleged that Taylor wrongfully terminated
the contract on November 28, 2017, stating that the termination was the result of
Kravchuk’s failure to close escrow by November 22. Also on November 28, Lee and
Taylor notified Kravchuk that she had not complied with the request to close escrow, and
they falsely claimed that the City had issued the COO for the Property. On that same
date, Beck and Taylor sent an e-mail to Kravchuk “with a purported ‘notice of
cancellation due to buyer default.’ ” Kravchuk was ready and willing to close escrow,
but Taylor sold the Property to a third party on January 25, 2018, for $832,842, or
$163,097 more than the price in the Agreement.
       C.     Demurrer to Third Amended Complaint
       Beck filed a demurrer to the (Third Amended) Complaint. He asserted that the
third through seventh causes of action of the Complaint each failed to state facts
sufficient to constitute a cause of action (Code Civ. Proc., § 430.10, subd. (e).)3 As to the
third cause of action for deceit, Beck argued in his demurrer, inter alia, that Kravchuk had
failed to plead fraud with the requisite specificity, and she had not alleged that Beck
made any specific statements to Kravchuk before the latter signed the Agreement.
       Kravchuk filed opposition to the demurrer.

       2 As pointed out by Beck, this allegation in Kravchuk’s Complaint is incorrect. As
provided in the Agreement—a copy of which was attached to Kravchuk’s Complaint—
the closing date or close of escrow was defined as “following substantial completion of
the Home on a date to be specified in a notice to be provided by Seller to Buyer.
Substantial completion of the Home shall be deemed to have occurred when a certificate
of occupancy (or its equivalent) has been issued.” (Italics added.)
       3 All further statutory references are to the Code of Civil Procedure unless

otherwise stated.

                                             4
       The matter was called for hearing on August 26, 2021. The record reflects that
there were no appearances and that no party contested the court’s tentative ruling. The
court adopted the tentative ruling at that time.
       The formal order sustaining Beck’s demurrer to the Complaint was filed on
August 26, 2021. The court sustained without leave to amend the demurrer as to each of
the five causes of action alleged against Beck. As summarized below, the court ruled as
follows:
       Third Cause of Action (Deceit): Kravchuk, to successfully plead fraud/deceit, was
required to allege five elements: “ ‘(a) misrepresentation (false representation,
concealment, or nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to
defraud, i.e., to induce reliance; (d) justifiable reliance; and (e) resulting damage.’
[Citations.]” (Lazar v. Superior Court (1996) 12 Cal.4th 631, 638.) “[F]raud must be
[pleaded] specifically; general and conclusory allegations do not suffice. [Citations.]”
(Id. at p. 645.) The court held that Kravchuk had failed to plead fraud with the required
specificity. The only nonconclusory allegation in the Complaint of a misrepresentation
by Beck was the claim that on November 28, 2017, he and Taylor “ ‘sent an e-mail to
[Kravchuk] with a purported “notice of cancellation due to buyer default.” ’ ” The e-
mail, attached as an exhibit to the Complaint, simply stated that it was attaching a
cancellation letter signed by defendant Lee, which Kravchuk would also receive by
Federal Express and by certified mail. Lee’s notice of cancellation letter made no
mention of the issuance of a COO or state that the Property was habitable. Rather, the
cancellation letter from Lee indicated that Kravchuk was in default under the Agreement.
There were several other letters and e-mails by Beck to Kravchuk that were attached as
exhibits to the Complaint; the court concluded that none of them showed “any
misrepresentations to Plaintiff by Beck concerning the issuance of a certificate of
occupancy or his concealment of any material facts pertaining to the Property or its
habitability, much less any such representations/concealment having taken place before

                                               5
Plaintiff signed the purchase agreement such that Beck’s actions induced her to do so.”
Kravchuk also alleged that Beck intentionally concealed from her that Taylor had sold
the Property to a third party, but she included “no specific, factual allegations as to how
Beck concealed such information.”
       The court held further that Kravchuk had not alleged justifiable reliance.
Kravchuk alleged “that the [P]roperty was sold to another buyer[;] she cannot allege that
she justifiably relied on Beck’s alleged misrepresentation or concealment of th[e] fact
[that the Property could not be used or occupied before a COO issued] to induce her into
purchasing the [P]roperty because she never closed escrow. Plaintiff essentially claims
damage by not being able to close escrow, but also damage from being forced to close
escrow (with Beck purportedly attempting to deceive her into doing so). These
inconsistencies are fatal to this claim as it relates to Beck, and Plaintiff’s theory of
liability only gets more convoluted with each new iteration of the complaint.”
       Lastly, the court held that Kravchuk had failed to allege damage: “Plaintiff never
parted with anything because she did not fund escrow and her deposit was returned to
her, and while she discusses efforts by various defendants to impose contractual sanctions
and penalties on her in the [Complaint], she does not actually allege that she paid such
sanctions and penalties. In sum, even assuming Plaintiff had properly pleaded all of the
other elements of her fraud claim against Beck, she has not pleaded resulting damages.
This alone is fatal to her claim.”
       Fourth Cause of Action (Civil Conspiracy): Kravchuk alleged that Beck was a
co-conspirator of Taylor “in its purported plot to deceive Plaintiff by making false
promises that the [P]roperty was habitable and that a certificate of occupancy had been
issued.” But “there are no facts pleaded which establish that [Beck] made any
misrepresentations to or concealed material facts from Plaintiff, i.e., committed acts in
furtherance of a common plan with [Taylor].” Further, there is no liability for civil
conspiracy if the individual “was not personally bound by the duty violated by the

                                               6
wrongdoing and was acting only as the agent or employee of the party who did have that
duty.” (Doctors’ Co. v. Superior Court (1989) 49 Cal.3d 39, 44 (Doctors’ Co.).) Since it
was alleged in the Complaint that Beck was an agent and employee of Taylor, and that he
acted within the scope of that agency and employment, Kravchuk, the court concluded,
did not allege a civil conspiracy claim against Beck.
       Fifth Cause of Action (Aiding and Abetting): Since the claim for aiding and
abetting the commission of tortious acts was based upon the predicate that there were
actionable fraudulent misrepresentations or concealment, and Kravchuk’s allegations in
support of her claim for deceit “have been shown to be defective,” the court concluded
that the claim for aiding and abetting also failed.
       Sixth/Seventh Causes of Action (Intentional/Negligent Interference with
Prospective Advantage): The subject of the two claims appeared to be the Agreement
between Kravchuk and Taylor. Kravchuk alleged, and the exhibits to the Complaint
demonstrated, that Beck acted “solely in his role as Community Sales Manager for
[Taylor] when he purportedly committed the acts alleged by Plaintiff.” Because, the
court reasoned, corporate agents and employees acting on behalf of the entity cannot be
held liable for inducing a breach of the corporation’s contract (Shoemaker v. Myers
(1990) 52 Cal.3d 1, 24 (Shoemaker)), Kravchuk’s claims against Beck for interference
with prospective advantage were not maintainable as a matter of law.
       After entry of the court’s order, in October 2021, Beck filed an application for
entry of judgment in his favor against Kravchuk, which was opposed by Kravchuk.
Judgment of dismissal after sustaining of demurrer to the Complaint was filed
October 13, 2021. Kravchuk filed a timely notice of appeal from the judgment.
                             II.    DISCUSSION
       A.     Demurrers and Standards of Review
       A party against whom a complaint or cross-complaint has been filed may file a
demurrer to the pleading on particular grounds specified by statute, including the ground

                                              7
that the challenged pleading fails to allege facts sufficient to constitute a cause of action.
(§ 430.10, subd. (e).) A demurrer does not “test the truth of the plaintiff’s allegations or
the accuracy with which he describes the defendant’s conduct. A demurrer tests only the
legal sufficiency of the pleading.” (Committee on Children’s Television, supra, 35
Cal.3d at p. 213; see Chavez v. Indymac Mortgage Services (2013) 219
Cal.App.4th 1052, 1057 [question of plaintiff’s ability to prove allegations not relevant
on demurrer].)
       We perform an independent review of a ruling on a demurrer and decide de novo
whether the challenged pleading states facts sufficient to constitute a cause of action.
(Committee for Green Foothills v. Santa Clara County Bd. of Supervisors (2010)
48 Cal.4th 32, 42.) “In reviewing the sufficiency of a complaint against a general
demurrer, we are guided by long-settled rules. ‘We treat the demurrer as admitting all
material facts properly pleaded, but not contentions, deductions or conclusions of fact or
law. [Citation.] We also consider matters which may be judicially noticed.’ [Citation.]
Further, we give the complaint a reasonable interpretation, reading it as a whole and its
parts in their context. [Citation.] When a demurrer is sustained, we determine whether
the complaint states facts sufficient to constitute a cause of action. [Citation.]” (Blank v.
Kirwan (1985) 39 Cal.3d 311, 318 (Blank); see also Randi W. v. Muroc Joint Unified
School Dist. (1997) 14 Cal.4th 1066, 1075.)
       On appeal, we will affirm a “trial court’s decision to sustain the demurrer [if it]
was correct on any theory. [Citation.]” (Kennedy v. Baxter Healthcare Corp. (1996)
43 Cal.App.4th 799, 808, fn. omitted.) Thus, “we do not review the validity of the trial
court’s reasoning but only the propriety of the ruling itself. [Citations.]” (Orange
Unified School Dist. v. Rancho Santiago Community College Dist. (1997)
54 Cal.App.4th 750, 757.)
       “Where the complaint is defective, ‘[i]n the furtherance of justice great liberality
should be exercised in permitting a plaintiff to amend his complaint, and it ordinarily

                                               8
constitutes an abuse of discretion to sustain a demurrer without leave to amend if there is
a reasonable possibility that the defect can be cured by amendment. [Citations.]’
[Citation.]” (Scott v. City of Indian Wells (1972) 6 Cal.3d 541, 549 (Scott).)
       An appellate court reviews the denial of leave to amend after the sustaining of a
demurrer under an abuse of discretion standard. (Schifando v. City of Los Angeles (2003)
31 Cal.4th 1074, 1081 (Schifando).) Denial of leave to amend is reviewable “even
though no request to amend [the] pleading was made” in the trial court. (§ 472c,
subd. (a).) When a demurrer is sustained without leave to amend, the reviewing court
must determine whether there is a reasonable possibility that the complaint could have
been amended to cure the defect; if so, it will conclude that the trial court abused its
discretion by denying the plaintiff leave to amend. (Quelimane Co. v. Stewart Title
Guaranty Co. (1998) 19 Cal.4th 26, 39.) “ ‘[W]here the nature of the plaintiff’s claim is
clear, and under substantive law no liability exists, a court should deny leave to amend
because no amendment could change the result.’ ” (Buchanan v. Maxfield Enterprises,
Inc. (2005) 130 Cal.App.4th 418, 421.)
       The burden of establishing that there is a reasonable possibility that the complaint
could have been amended to cure the defect “is squarely on the plaintiff. [Citation.]”
(Blank, supra, 39 Cal.3d at p. 318; see also Campbell v. Regents of University of
California (2005) 35 Cal.4th 311, 320 (Campbell).) The plaintiff must “identify specific
facts showing the complaint can be amended to state a viable cause of action.
[Citation.]” (Minnick v. Automotive Creations, Inc. (2017) 13 Cal.App.5th 1000, 1004
(Minnick).)
       B.     No Error by the Trial Court
       We initially observe that in her appellate briefs, Kravchuk does not challenge the
correctness of the trial court’s order that Kravchuk failed to allege facts sufficient to state
viable claims against Beck as to the third through seventh causes of action of the



                                               9
Complaint. She has therefore abandoned any such claim of error. (Tiernan v. Trustees of
Cal. State University & Colleges (1982) 33 Cal.3d 211, 216, fn. 4.)
       We will address below the two claims raised by Kravchuk on appeal: (1) the court
abused its discretion by denying leave to amend; and (2) the court erred by granting
Beck’s ex parte application for entry of judgment and by entering judgment on the order
sustaining demurrer.
              1.       Denial of Leave to Amend
       Kravchuk contends that the court abused its discretion in sustaining without leave
to amend the demurrer filed by Beck. As we perceive her position, Kravchuk contends
there are additional facts not contained in the (Third Amended) Complaint that could be
alleged in an amended pleading to cure the defects as found by the trial court. We have
identified (and discuss below) nine additional facts that Kravchuk asserts could be
alleged in an amended pleading against Beck to address the defects in the Complaint.
       Kravchuk cites a declaration she filed in opposition to a discovery motion by
Taylor on May 18, 2020, as supportive of the additional facts she claims will permit her
to amend the Complaint to cure its defects. Preliminarily, we note that Beck contends
that because Kravchuk’s declaration was not presented by her in opposing the demurrer,
it is improper for her to raise it now on appeal to show additional facts that could be
alleged in an amended pleading.4 Beck’s position is without merit. The “abuse of
discretion in sustaining a demurrer without leave to amend is reviewable on appeal even
in the absence of a request for leave to amend. [Citation.]” (Scott, supra, 6 Cal.3d at p.
550; see also § 472c, subd. (a).) The appellant may satisfy his or her burden of
demonstrating a reasonable possibility that the complaint can be amended to state a


       4Beck cites no legal authority to support her claim that Kravchuk’s argument is
improper. (See People ex rel. 20th Century Ins. Co. v. Building Permit Consultants, Inc.
(2000) 86 Cal.App.4th 280, 284 [failure to cite legal authority for position in appellate
brief “amounts to an abandonment of the issue”].)

                                             10
viable claim “by identifying new facts or theories on appeal. [Citations.]” (Minnick,
supra, 13 Cal.App.5th at p. 1004.)5
       We identify and address Kravchuk’s claimed nine additional facts concerning the
allegations against Beck as follows:
       Additional Fact (1): Kravchuk claims that Taylor was represented in the purchase
and sale transaction by the brokerage firm, Taylor Morrison Services Inc (hereafter,
Taylor Morrison). The documents in the record, including those attached to Kravchuk’s
May 2020 declaration, do not support this claim. The Agreement identified Jenny
Thuong-Flores as Taylor’s sales associate; it did not identify Taylor Services as the
seller’s broker in the transaction. Further, even were there a factual basis for alleging that
Thuong-Flores was acting as agent for Taylor Services, which in turn was Taylor’s
broker in the transaction, this allegation would not cure the defects in the Complaint or
otherwise offer additional support for the claims against Beck.
       Additional Facts (2, 3): Kravchuk asserts that Beck was a sales agent of Taylor
Services, broker for Taylor, that he represented himself as such in his in communications
with Kravchuk, and thus acted in such capacity in connection with the transaction. These
contentions are apparently based upon Beck’s October 22, 2017 letter to Kravchuk
(discussed below under “Additional Fact (7)”). The letter, although on Taylor letterhead,
contained the name Taylor Services and its corporate license number above Beck’s
signature as a sales agent. Other documents, previously attached to the Complaint,
identified Beck as the Community Sales Manager of Taylor, and made no mention of


       5Although Kravchuk is entitled to raise new facts and theories on appeal to
support her claim that she should have been granted leave to amend, these additional
facts were available to Kravchuk before she filed her second amended complaint and her
(Third Amended) Complaint naming Beck, and they were available nearly one year
before Kravchuk filed opposition to Beck’s demurrer to the Complaint. We question
Kravchuk’s assertion that these additional facts are critical to her claims, since they were
previously known to her but not mentioned at these critical junctures of the case.

                                             11
Taylor Services or the fact that Beck was a sales agent. And Beck’s November 28, 2017
e-mail to Kravchuk—that was specifically addressed in the court’s order sustaining
Beck’s demurrer as not supporting Kravchuk’s deceit claim—identified Beck as Taylor’s
Community Sales Manager. Beck’s October 22, 2017 letter on which Kravchuk relies is
not a new or additional fact; the letter was attached as an exhibit to the Complaint.
Further, it furnishes little, if any, support for Kravchuk’s assertion that Beck acted as a
sales agent with Taylor Services in connection with the subject transaction. Moreover, the
letter contains no misrepresentation of fact and does not evidence an intentional
concealment of material fact; it merely schedules a walk-through and gives an estimated
date of close of escrow.
       Additional Fact (4): Kravchuk asserts that under California law, licensed real
estate agents have a duty of disclosure and an obligation to not misrepresent facts or
conceal material facts. The Complaint included an allegation, specifically addressed to
Beck, that California law imposes such duties upon licensed sales agents. This allegation
proposed by Kravchuk would not add anything to cure the defects in the Complaint.
       Additional Fact (5): Kravchuk claims that a letter to her dated October 5, 2017,
from Thuong-Flores, a licensed real estate salesperson affiliated with Taylor Services,
offers additional support for her claims. In that letter, which was copied to Kravchuk’s
agent, Thoung-Flores scheduled a walk-through of the Property for October 30 and
indicated that close of escrow was scheduled for October 31. Thoung-Flores indicated in
the letter that “[d]ates may also be subject to change due to unforeseen construction
delays (weather, defective material, back orders, shortage in labor, etc.).” (Boldface
omitted.) The letter did not mention that a COO had issued for the Property or otherwise
refer to a COO. Beck was not copied on the letter and there is no indication that he
played any role in sending the letter.
       Additional Fact (6): Kravchuk identifies a letter of October 12, 2017, from Lee to
Kravchuk as an additional fact for an amended pleading. In that letter, which was copied

                                             12
to Kravchuk’s agent, Lee, as Vice President of Sales and Marketing for Taylor, stated
that the Property was near completion and that Taylor had scheduled close of escrow for
October 31, 2017. Lee expressed confidence that the Property would be ready for move-
in by that date, although Taylor “retain[ed] the right to postpone the Close of Escrow
Date.”6 Lee indicated further that Thuong-Flores, “[Kravchuk’s] Taylor Morrison Sales
Associate,” would contact Kravchuk with additional information about the closing. Lee
did not mention anything in the letter about the COO having issued for the Property.
Beck was not copied on the letter and there is no indication that he played any role in
sending the letter.
       Additional Fact (7): Kravchuk identifies a letter Beck sent to her dated
October 22, 2017, as an additional fact to be included in an amended pleading. Beck
advised Kravchuk in the letter that the walk-through for the Property was scheduled for
November 8 and close of escrow was “estimated for 11/10/17.” (Original italics.). The
letter said nothing about the issuance of a COO or regarding the habitability of the
Property, and it does not support the claim that Beck misrepresented facts to, or
concealed material facts from, Kravchuk.
       Additional Fact (8): Kravchuk identifies as an additional fact her reliance upon
the notices from Thuong-Flores, Lee and Beck in traveling, on short notice, with her
father and child from Ukraine to California to attend a walk-through of the Property in
anticipation of closing, only to be told by Taylor that she could not access the Property
and it was not ready for move-in. Assuming a logical basis for the reliance claim,7 since

       6  We note that the Agreement contained a provision reading as follows: “Buyer
has not been promised an exact time for possession, use or occupancy of the Home.”
        7 Kravchuk states in her opening brief that she “relied on the first notice” in

traveling to the United States for the walkthrough and close of escrow “scheduled by
Beck and Lee.” From the context of the brief, since the preceding paragraph sets forth
various correspondence by Taylor’s representatives, and the first notice listed was the
October 5, 2017 notice from Thuong-Flores indicating a walk-through and close of
escrow scheduled for October 20, and October 31, respectively, it is unclear how

                                            13
Beck’s October 22, 2017 letter does not provide support for new allegations to cure
defects to the Complaint, the allegation that Kravchuk relied on statements in the letter,
similarly, would not assist Kravchuk in curing the existing defects to the Complaint.
       Additional Fact (9): Kravchuk identifies a November 9, 2017 e-mail in which a
real estate agent for Taylor Services allegedly falsely represented to Kravchuk that an
attachment was a COO for the Property. From a review of Kravchuk’s May 2020
declaration, it appears that she is referring to an e-mail sent on November 9, 2017 by
Marjorie Safaie, Community Sales Manager for Taylor, apparently to Kravchuk’s agent,
indicating “COO is attached.” There is nothing in the record indicating whether a COO
was or was not attached to Safaie’s e-mail. And there is no indication that Beck was
copied on the e-mail or had anything to do with it.
       In support of her assertion that she could amend the Complaint to allege a viable
fraud claim, Kravchuk argues that “Beck concealed from Kravchuk that [the] COO for
the Property was not issued.” (Original underscoring.) While Kravchuk claims there
were “ ‘specific’ instances” demonstrating this concealment, the record does not bear this
out. This type of “vague claim [of concealment] . . . does not satisfy an appellant’s duty
to spell out in his [or her] brief the specific proposed amendments on appeal.” (People ex
rel. Brown v. Powerex Corp. (2007) 153 Cal.App.4th 93, 112.)
       The proposed amendments stated in Kravchuk’s appellate briefs do not cure the
defects in the Complaint (as identified by the trial court) with respect to the third cause of
action for fraud/deceit against Beck. Kravchuk, inter alia, has not shown that she can (1)
plead fraud perpetrated by Beck with any specificity; (2) present any nonconclusory
allegations that Beck affirmatively misrepresented any matters to, or intentionally
concealed any material facts from, Kravchuk; (3) identify any representations—or any


Kravchuk could have possibly relied on Beck’s October 22 notice (of walk-through and
close of escrow dates of November 8 and November 10, respectively) in traveling to the
United States.

                                             14
contact at all—made by Beck to Kravchuk before she signed the Agreement; or (4)
support an allegation that she justifiably relied on any alleged misrepresentation or
concealment of facts by Beck. Furthermore, because the fifth cause of action is
dependent on alleging a viable fraud/deceit claim, Kravchuk cannot show that she can
amend the Complaint to plead a viable claim for aiding and abetting against Beck.
       Kravchuk’s proposed amendments similarly fail to address the defects with respect
to the fourth cause of action against Beck for civil conspiracy. She has not shown that
she can address her prior failure to plead misrepresentations or concealment of material
facts in furtherance of the alleged conspiracy. Further, she has not shown that she can
address the fatal defect in the Complaint that there can be no conspiracy liability because
Beck “was not personally bound by the duty violated by the wrongdoing and [he] was
acting only as the agent or employee of the party [Taylor] who did have that duty.”
(Doctors’ Co., supra, 49 Cal.3d at p. 44.)
       And Kravchuk has failed to show that she could amend to cure the defects in the
Complaint with respect to the sixth and seventh causes of action for intentional and
negligent interference with prospective advantage. Her proposed amendments do not
address the defect that Beck, as a corporate agent and employee of Taylor acting on its
behalf, cannot be held liable for inducing a breach of Taylor’s contract. (Shoemaker,
supra, 52 Cal.3d at p. 24.) In addition, Kravchuk has failed to show that she can allege
facts that Beck committed any acts designed to disrupt Taylor’s relationship with
Kravchuk.
       Kravchuk emphasizes in her opening brief that she should not have been denied
leave to amend because of the liberal policy favoring amendments. We acknowledge, as
quoted by Kravchuk, that “[i]t is often said that leave to amend a complaint should be
liberally granted, particularly with respect to a party’s initial complaint.” (City of




                                              15
Torrance v. Southern California Edison Company (2021) 61 Cal.App.5th 1071, 1091.)8
This liberal policy notwithstanding, Kravchuk bears the burden of showing that she could
have amended the (Third Amended) Complaint to cure the numerous defects identified
by the trial court that rendered the pleading against Beck demurrable. (See Campbell,
supra, 35 Cal.4th at p. 320.) Kravchuk has failed to meet that burden. Accordingly,
because Kravchuk has not shown a reasonable possibility that she could cure the defects
in the Complaint, we find that the trial court did not abuse its discretion in denying leave
to amend as to the third through seventh causes of action against Beck. (Schifando,
supra, 31 Cal.4th at p. 1081.)
              2.     No Error in Granting of Application for Entry of Judgment
       The background concerning the entry of judgment here, to the extent disclosed in
the record, is as follows. It appears that Beck’s counsel advised Kravchuk by e-mail on
October 8, 2021, that counsel would be appearing in court ex parte on October 13 to
apply for entry of judgment. The e-mail stated that the application papers would be
submitted under separate cover. The e-mail also stated that a copy of the proposed
judgment had been submitted to Kravchuk on October 1 for approval as to form, but she
had not responded to that request. The ex parte application, dated October 12, was filed

       8  Kravchuk asserts that the demurrer that was sustained here was one involving her
“initial complaint” because it was the first pleading in which a demurrer involving Beck
had been sustained by the court. Although Kravchuk is correct, under the circumstances,
it is difficult to view the (Third Amended) Complaint as her “initial” complaint, when it
was (1) filed more than two and one-half years after she commenced this action,
(2) preceded by three other complaints, (3) preceded by the second amended complaint
that contained the identical five causes of action against Beck, and (4) filed after
Kravchuk was on notice (through a demurrer by Beck to the second amended complaint
that was never adjudicated on its merits) that Beck asserted the claims against him were
legally insufficient. However, whether or not the Complaint was Kravchuk’s initial
pleading for purposes of considering whether the trial court erred in denying leave to
amend is not relevant here, because Kravchuk has in any event failed to meet her burden
of showing a reasonable possibility that she could amend the Complaint to cure its
deficiencies.

                                             16
with the court on October 13.9 On the first page of the application, it was indicated that
the matter would be presented in Department 7 before Judge Christopher Rudy.
Kravchuk filed written opposition to the application on October 12 (i.e., the day before
the application was to be heard and prior to the actual filing of the application). Her
opposition—which attached an unfiled version of Beck’s application—indicated that
Beck had failed to make the requisite showing to proceed on an ex parte basis. Kravchuk
did not state that she had any specific objection to the form of proposed judgment in
Beck’s application. Nor did Kravchuk address in her opposition the assertion by Beck’s
counsel that she had disregarded counsel’s request 11 days earlier that she approve the
form of judgment proposed by counsel. On October 13, the judgment was signed by the
Honorable Sunil Kulkarni, with the indication that he had granted the ex parte application
based upon a showing of good cause.
       Kravchuk contends that the trial court erred in granting Beck’s ex parte application
for entry of a judgment of dismissal. She asserts three reasons that the court erred in
granting the application.
       First, Kravchuk argues that the ex parte application was defective because it
misidentified the location where the matter would be heard, erroneously stating that it
would be heard in Department 7 instead of Department 1. The record does not show the
reason that the application was granted and judgment signed by Judge Kulkarni instead of
by Judge Rudy in Department 7, the judicial officer who ruled on Beck’s demurrer to the
Complaint and who was assigned the case for all purposes. The mere fact that the
application, submitted to Kravchuk the day before the proceeding, identified a
department where the matter would be heard that was different from the department to
which the proceeding was assigned does not establish that the application notice itself
was erroneous. Kravchuk has failed to demonstrate error. (See In re A.L. (2022) 73

       9
       The application for entry of judgment was made on behalf of defendants Beck,
Lee, Ganion, Longo, and CSCG.

                                             17
Cal.App.5th 1131, 1161 [appellant bears burden of making affirmative showing of
error].)
           Second, Kravchuk asserts that obtaining entry of judgment through the ex parte
application process was improper under section 664.5, subdivision (a) (§ 664.5(a)). She
quotes from O’Brien v. Cseh (1983) 148 Cal.App.3d 957, 961 (O’Brien), holding that
“[a]pplications for orders may not be ex parte if a statute or rule requires notice.”
Kravchuk argues that, based upon this principle, the judgment of dismissal here could not
have been entered based upon an ex parte application because section 664.5(a) provides
that “the party submitting an order or judgment for entry shall prepare and serve, a copy
of the notice of entry of judgment to all parties who have appeared in the action or
proceeding and shall file with the court the original notice of entry of judgment together
with the proof of service.”
           Kravchuk did not make this argument in her opposition to the ex parte application.
Nor is there any evidence that she made the argument to the trial court elsewhere, such as
in a request to vacate the entry of judgment. The procedural objection is forfeited. (See
Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184-185, fn. 1 [“ ‘appellate
court will ordinarily not consider procedural defects or erroneous rulings . . . where an
objection could have been but was not presented to the lower court by some appropriate
method’ ”].)
           Even were we to consider its merits, Kravchuk’s argument fails. Section 664.5(a)
provides that “the party submitting an order or judgment for entry shall prepare and
serve, a copy of the notice of entry of judgment to all parties who have appeared in the
action or proceeding and shall file with the court the original notice of entry of judgment
together with the proof of service.” (Italics added.) Plainly, the statute concerns a
judgment that has already been entered, not a proposed judgment that is being submitted
for entry by the court. Section 664.5(a) does not provide that a party submitting a
proposed order or judgment for signature by a judicial officer must proceed by way of a

                                               18
noticed motion.10 Kravchuk cites no case law or other authority (aside from
section 664.5(a)) that prohibits the use of an ex parte application to obtain a judgment of
dismissal after the sustaining of a demurrer without leave to amend. O’Brien, supra, 148
Cal.App.3d at page 961, relied on by Kravchuk, concerned an ex parte application for
sanctions under section 128.5; under that statute, there was a specified notice and motion
procedure. There is no such statutory requirement of a noticed motion to request the
entry of judgment of dismissal after the sustaining of a demurrer without leave to amend.
(Cf. Wilburn v. Oakland Hospital (1989) 213 Cal.App.3d 1107, 1110, fn. omitted
[defendant may seek judgment of dismissal by ex parte application after demurrer
sustained and plaintiff fails to amend because “the losing party has already been entitled
to a full hearing on the merits”]; § 581, subd. (f)(1) [court may dismiss complaint as to
that defendant “after a demurrer to the complaint is sustained without leave to amend and
either party moves for dismissal”].)
       Third, Kravchuk contends that the trial court erred by entering judgment because
Beck did not satisfy the requirement of showing good cause in his ex parte application.
The application included the accompanying declaration of Beck’s counsel that Beck
would suffer irreparable harm if the matter did not proceed on an expedited basis,
explaining that Beck would continue to incur unnecessary litigation expenses until
judgment was entered. Kravchuk argues that this statement of counsel was conclusory
and insufficient. Kravchuk made the same argument to the trial court, and that court, in
granting Beck’s ex parte application, implicitly rejected Kravchuk’s contentions. (See


       10
         That section 664.5 concerns previously entered judgments, not ones that are
proposed to the court for signature, is demonstrated by the fact that section 659,
subdivision (a)(2) specifies as a deadline for the filing and service of a notice of intention
to move for new trial as 15 days after service of a notice of entry of judgment by the clerk
or by any party is made under section 664.5. (See also Cal. Rules of Court,
rule 8.104(a)(1)(B) [specifying that notice of appeal must be filed within 60 days after
notice of entry of judgment is given by any party].)


                                             19
Barboni v. Tuomi (2012) 210 Cal.App.4th 340, 352 [it is presumed that the trial court
considered both the moving and opposition papers to ex parte application].)
       A trial court’s order granting an ex parte application for dismissal is reviewed for
abuse of discretion. (Hupp v. Solera Oak Valley Greens Assn. (2017) 12 Cal.App.5th
1300, 1309.) “ ‘An abuse of discretion must be clearly established to merit reversal on
appeal. [Citation.]’ [Citation.]” (Id. at p. 1310.) Because the trial court, over the
opposition by Kravchuk, had previously sustained Beck’s demurrer without leave to
amend as to all five claims asserted against him, and no substantive reason was presented
by Kravchuk for the court’s refusing Beck’s request for entry of a judgment of dismissal
on that order, the trial court did not abuse its discretion here.
                             III.    DISPOSITION
       The October 13, 2021 judgment of dismissal on the demurrer of Taylor Beck to
the Third Amended Complaint is affirmed.




                                               20
                             _____________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
DANNER, J.




__________________________
WILSON, J.




Kravchuk v. Beck
H049559



                                    21